    Case 1:19-cr-00059-LO Document 86 Filed 10/22/19 Page 1 of 7 PageID# 680



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Alexandria Division

UNITED STATES OF AMERICA,                     )
                                              )
       v.                                     )      No. 1:19-cr-59
                                              )
DANIEL EVERETTE HALE,                         )      Hon. Liam O’Grady
                                              )
                    Defendant.                )      Motion Hr’g: Nov. 15, 2019


                   MOTION TO COMPEL PRODUCTION OF
                     DOCUMENTS AND INFORMATION

       Defendant, Daniel Hale, respectfully moves this Court to compel the

production of documents and information to which the defense is entitled pursuant

to Federal Rule of Criminal Procedure 16 and Brady v. Maryland, 373 U.S. 83 (1963),

and related case law.    The defense has asked the government to produce four

categories of documents: (1) classification guides, (2) a limited set of State

Department materials, (3) materials relating to disclosures of national defense and/or

classified information in connection with the production of the movie Zero Dark

Thirty, and (4) materials relating to disclosures of national defense and/or classified

information relating to topics, sources and methods discussed in the superseding

indictment.    The government has flatly refused to produce any responsive

documents. 1 But, as explained herein, these materials relate directly to elements the

government must prove at trial, including, at a minimum, whether the documents




1The defense’s discovery request and the government’s response are attached
hereto as Exhibits A and B, respectively.
  Case 1:19-cr-00059-LO Document 86 Filed 10/22/19 Page 2 of 7 PageID# 681



that are the subject of the superseding indictment were “closely held” and whether

their release could be “potentially damaging to the United States.” See, e.g., United

States v. Morison, 844 F.2d 1057, 1071-72 (4th Cir. 1988). The requested materials

are, thus, relevant and potentially exculpatory, and Rule 16 and Brady obligate the

government to produce responsive documents and information. This Court should

compel the government to do so.

 I.   Background

      Mr. Hale is charged in a five-count Superseding Indictment with offenses

relating to unlawfully obtaining and transmitting national defense information (NDI)

and classified information. Counts One through Three charge violations of 18 U.S.C.

§ 793(c) and (e) relating to the obtaining and communication of documents containing

NDI. Count Four charges a violation of 18 U.S.C. § 798(a), which prohibits the

disclosure of “classified information . . . concerning the communications intelligence

activities of the United States or any foreign government.” Of necessity, the courts

have narrowed the otherwise breathtakingly broad term “national defense

information” to require that the information be “closely held,” relating to the “defense

of the United States against any of its enemies,” the disclosure of which “would be

potentially damaging to the United States.” See Morison, 844 F.2d at 1071-72.

      Accordingly, at the trial of this matter, the government will have to prove for

Counts One through Three, inter alia, that the documents at issue contained

information relating to the defense of the United States that (a) is “closely held” and

(b), if released, “would be potentially damaging to the United States.” At trial, the

government will have to prove for Count Four, inter alia, that the information is (a)
                                           2
    Case 1:19-cr-00059-LO Document 86 Filed 10/22/19 Page 3 of 7 PageID# 682



“classified” and (b) “concerns communications intelligence activities of the United

States.”

II.    Argument

       The documents sought by the defense directly bear on these elements of

Counts One through Four as they pertain to the facts of this case:

       Classification guides – Classification guides are written provisions that

identify the elements of information relating to a specific subject that must be

classified; a guide also establishes the level and duration of classification for each of

those elements. See Exec. Order 13526 § 6.1 (definition of “Classification guide”). 2

See also id. § 2.2 (prescribing rules for creation of classification guides). As described

in more detail in the classified declaration of defense expert Harry P. Cooper, who

previously served as the CIA’s highest ranking classification officer, the pertinent

classification guides are the starting point for any analysis of whether information

constitutes NDI. 3

       Crucially, the classification of information is not dispositive of whether the

information is NDI for the purposes of § 793. See, e.g., United States v. Rosen, 599 F.

Supp. 2d 690, 694 (E.D. Va. 2009) (“NDI, it is worth noting, is not synonymous with

‘classified’; information that is classified by the executive branch of government may

or may not qualify as NDI.”). See also United States v. Abu-Jihad, 600 F. Supp. 2d


2Executive Order 13526 is available online at
<https://www.govinfo.gov/content/pkg/CFR-2010-title3-vol1/pdf/CFR-2010-title3-
vol1-eo13526.pdf>, last visited Oct. 22, 2019.
3Mr. Cooper’s declaration has been submitted through the Court Information
Security Officer as an exhibit to this Motion.
                                            3
  Case 1:19-cr-00059-LO Document 86 Filed 10/22/19 Page 4 of 7 PageID# 683



362, 387-88 (D. Conn. 2009) (same, quoting Rosen). But, as Mr. Cooper explains in

his declaration, the basis for classification as set forth in the relevant classification

guide is informative as to the potential harm that could result from disclosure.

Classification guides also are an important analytical reference because, though the

“classified” designation may be static, the nature of the information so-designated

may have changed. For a variety of reasons, that information may no longer be

closely held or no longer pose a threat to U.S. interests. For these reasons, Mr. Cooper

cannot properly form an expert opinion on these important factual issues without the

relevant guides as a tool for understanding the original classification designation.

      The classification guides also are key for the factual analysis of Count Four,

which requires that the subject information be “classified” and concern the

“communications intelligence activities of the United States.” The government has

argued for, essentially, a strict liability standard for Count Four, which, in its view,

moots any need to consider the basis or soundness of the classification decision, see,

e.g., Govt Motion in Limine Concerning Challenges to Official Classification

Determination, Dkt. No. 57, at 1-2 (asserting that if government has deemed

information classified, communicating or transmitting it violates § 798(a) without

further inquiry). But that argument is constitutionally unsound for the reasons

explained in the Defense Motion to Dismiss the Indictment, Dkt. No. 53, at 22-23.

Because permitting a criminal defendant to challenge an Executive Branch

classification decision that is an element of his criminal charge is necessary to satisfy

the demands of Fifth Amendment Due Process, the classification guides are central



                                           4
  Case 1:19-cr-00059-LO Document 86 Filed 10/22/19 Page 5 of 7 PageID# 684



to the “classified” element of Count Four as well. Further, the classification guides

will illuminate whether the basis for the classification determination was based on

communications intelligence.

      State department materials; Zero Dark Thirty materials; and Other disclosures

– The other three categories of materials the defense seeks in discovery pertain most

directly to Counts One through Three. As with the classification guides, the latter

three categories of materials are factually relevant to the question whether the NDI

at issue in Counts One through Three is (1) “closely held,” and (2) “potentially

damaging to the United States.” The government must prove both at trial in order

to prove that the documents at issue in Counts One through Three contain NDI.

These are fact-based inquiries. Whether there have been other instances of the same

or substantially similar information being shared bears on (1) whether that

information was closely held at the time of the disclosure alleged in this case and (2)

whether, at that time, the information was potentially damaging to the United

States. See, e.g., Rosen, 599 F. Supp. 2d at 695 (“[I]t is open to a defendant to show

that the government in fact failed in the attempt to hold the information closely

because, for example, the information was leaked or was otherwise in the public

domain.”). Cf., e.g., Abu-Jihad, 600 F. Supp. 2d at 384-89 (containing extensive

factual analysis of question whether subject information was closely held).

      The State Department materials, Zero Dark Thirty materials, and other

disclosure materials factually relate to the government’s burden at trial—and under

Brady and Giglio v. United States, 405 U.S. 150 (1972)—for the reasons elaborated



                                          5
   Case 1:19-cr-00059-LO Document 86 Filed 10/22/19 Page 6 of 7 PageID# 685



on in defense expert Cooper’s classified declaration. The government misunderstands

the nature of the defense requests in its discovery response in which it denies the

requests because an “everybody-does-it” defense is untenable. See Govt Discovery

Response (attached, Exhibit B). The defense seeks the requested discovery because

it would bear directly or indirectly on the “closely held” and “potentially damaging”

elements of Counts One through Three on the specific facts of this case. Moreover,

even if the information contained in the requested discovery relates to subject matters

that are not identical to the alleged NDI in this case, such material would still bear

on the closely held and potentially damaging nature of the NDI on which Counts One

through Three rely, as long as the subject matters are related. In other words, if, for

example, a particular intelligence source or method has been disclosed or

acknowledged previously, that is relevant to the potential damage that could be

caused by a further release about that source or method, even if the later release

involves documents that were not previously disclosed.

III.   Conclusion

       Accordingly, the defense respectfully moves this Court to compel the

government to produce the four categories of materials described above and in the

defense’s attached discovery request.

                                              Respectfully Submitted,

                                              DANIEL EVERETTE HALE
                                              By Counsel,

                                              Geremy C. Kamens
                                              Federal Public Defender

                                              /s/ Cadence Mertz
                                          6
  Case 1:19-cr-00059-LO Document 86 Filed 10/22/19 Page 7 of 7 PageID# 686



                                             Todd M. Richman
                                             Va. Bar No. 41834
                                             Cadence A. Mertz
                                             Va. Bar No. 89750
                                             Assistant Federal Public Defenders
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, Virginia 22314
                                             Telephone: (703) 600-0840
                                             Facsimile: (703) 600-0880
                                             Cadence_Mertz@fd.org


                          CERTIFICATE OF SERVICE
      I hereby certify that on October 22, 2019, I filed the foregoing via the CM/ECF
system, which will electronically serve a copy upon all counsel of record.


                                             /s/ Cadence Mertz
                                             Cadence A. Mertz
                                             Va. Bar No. 89750
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, Virginia 22314
                                             Telephone: (703) 600-0840
                                             Facsimile: (703) 600-0880
                                             Cadence_Mertz@fd.org




                                         7
